Citation Nr: 1728618	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus, and service connection for hypertension.
 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as to the issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus, and service connection for hypertension, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In May 2012, the Veteran perfected an appeal with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus and service connection for hypertension.  However, in a signed May 2017 statement, the Veteran indicated his desire to withdraw his claims related to diabetes and hypertension.  In a separate May 2017 written statement, the Veteran's representative stated the Veteran wished to withdraw his appeal with respect to an increased evaluation for type II diabetes mellitus and service connection for hypertension.  In a June 2017 Motion to Withdraw Appeal, the Veteran's representative referenced the Veteran's May 2017 statement and again moved the Board to withdraw the appeal.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal, and the claims are dismissed. 


ORDER

The appeal as to the issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus and service connection for hypertension is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


